 
CONFIDENTIAL
     
Exhibit 10.117

 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
AMENDMENT NO. 1 TO
 
SUPPLY AGREEMENT
 
This Amendment No. 1 to Supply Agreement (this “Amendment”) is entered into as
of the last date set forth on the signature page hereto between SHANGHAI ALEX
NEW ENERGY CO.,  LTD. (hereinafter “ALEX”) and HOKU MATERIALS, INC., a Delaware
corporation (hereinafter “HOKU”).  HOKU and ALEX are sometimes referred to in
the singular as a “Party” or in the plural as the “Parties”.
 
Recitals
 
Whereas, HOKU, ALEX, and SHANGHAI HUAYI ENTERPRISES GROUP, as guarantor, are
parties to that certain Supply Agreement dated as of February 27, 2009 (the
“Supply Agreement”), pursuant to which ALEX has agreed to purchase from HOKU,
and HOKU has agreed to sell to ALEX, specified volumes of polysilicon each year
over a ten year period; and
 
Whereas, HOKU and ALEX desire to amend certain provisions of the Supply
Agreement as set forth herein to delay the first shipment of polysilicon by HOKU
to ALEX until no later than September 30, 2010;
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Amendment, the Parties
hereby agree as follows:
 
Agreement
 
1.           Definitions.  Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the meanings set forth in the Supply
Agreement.
 
2.           Amendments.  The following provisions of the Supply Agreement are
amended or amended and restated as follows.
 
2.1.      Section 2.3 of the Supply Agreement is hereby amended and restated in
its entirety to read as follows:
 
2.3        “First Shipment Date” shall mean the first day when HOKU commences
deliveries to ALEX of Products pursuant to this Agreement.
 
2.2.      Section 4.3 of the Supply Agreement is hereby amended and restated in
its entirety to read as follows:
 
ALEX Initials & Date
   JGL     LWZ   12/23/2009
  
HOKU Initials & Date
    DS     12/30/2009

 
Page 1 of 3

--------------------------------------------------------------------------------


 

 
CONFIDENTIAL
     
Exhibit 10.117

 
4.3        Except in the case of a force majeure pursuant to Section 13 below,
if at any time after January 01, 2011, HOKU does not supply any Products
pursuant to Section 4.1 or 4.2 within [*] days of the scheduled delivery date,
HOKU will provide ALEX with a purchase price adjustment. Such purchase price
adjustment shall be [*] of the value of the respective delayed Products for each
week or part thereof that the Product shipment (or part thereof) is delayed
beyond the [*] day grace period. In addition, the Price Adjustment shall apply
to any late shipments between September 30, 2010 and December 31, 2010, without
any grace period. Any purchase price adjustment as a result of this Section 4.3
will be paid by HOKU at the end of the term of the applicable calendar
quarter.  In lieu of making a cash payment to ALEX pursuant to this Section 4.3,
HOKU may, at its option, pay for such purchase price adjustment in the form of a
credit issued for future shipments of Products. Notwithstanding anything to the
contrary, the maximum amount of such purchase price reduction is limited to [*]
percent ([*]%) of the value of the respective delayed Products.  Monthly
shipments which are delayed beyond [*] days shall be deemed to constitute a
material breach of this Agreement pursuant to Section 10.2.1
below.  Notwithstanding the foregoing, if ALEX fails to make a payment to HOKU
within the [*]-day period set forth in Section 6.4 below, HOKU shall not be
required to supply any Product to ALEX until HOKU has received the past due
amount including any interest payable thereon pursuant to this Agreement.  For
the avoidance of doubt, ALEX’s right to reduce the purchase price pursuant to
this Section 4.3 shall not apply if HOKU is not fulfilling its supply
obligations for this reason. Monthly shipments which are delayed more than [*]
days in a calendar year AND are less than [*]% of [*] of the Minimum Annual
Quantity of Product shall be deemed to constitute a material breach of this
Agreement pursuant to Section 10.2.1.
 
2.3.      Section 5.2 of the Supply Agreement is hereby amended such that the
reference to January 10, 2009, is changed to September 30, 2010, and the
reference to October 1, 2009, is changed to June 30, 2010.
 
2.4.      Section 5.3 of the Supply Agreement is hereby deleted in its entirety,
and replaced with the following:
 
“5.3       Reserved.”
 
2.5.      Section 10.2.6 of the Supply Agreement is hereby amended such that the
reference to March 31, 2010, is changed to December 31, 2010.
 
3.           This Amendment, together with the Supply Agreement, constitutes the
entire agreement between the Parties concerning the subject matter
hereof.  Except as specifically amended herein, the terms of the Supply
Agreement shall continue in full force and effect without modification or
amendment.

[This space intentionally left blank.]
 
ALEX Initials & Date
   JGL     LWZ   12/23/2009
  
HOKU Initials & Date
    DS     12/30/2009

 
Page 2 of 3

--------------------------------------------------------------------------------


 

 
CONFIDENTIAL
     
Exhibit 10.117

 
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to Supply
Agreement as of the last date set forth below.
 
ALEX:
 
HOKU:
     
SHANGHAI ALEX NEW ENERGY CO.,
LTD.
 
HOKU MATERIALS, INC.
     
By:
/s/ Jian Gang Li
         
By:
/s/ Dustin Shindo
Name:
Jian Gang Li
           
Name:
Dustin Shindo
Title:
       
Authorized Signatory
 
Title:
Chief Executive Officer
   
Authorized Signatory
Date:
December 23, 2009
        
Date:
December 30, 2009
     
GUARANTOR:
          
SHANGHAI HUAYI ENTERPRISES
GROUP
         
By:
/s/ Lian Wen Zhang
            
Name:
Lian Wen Zhang
            
Title:
     
Authorized Signatory
         
Date:
December 23, 2009
    



Signature Page to Amendment No. 1 to Supply Agreement
 
Page 3 of 3

--------------------------------------------------------------------------------

